
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Costello (for
			 himself, Mr. Clay,
			 Mr. Shimkus,
			 Mr. Carnahan,
			 Mr. Davis of Illinois,
			 Mr. Foster,
			 Mr. Johnson of Illinois, and
			 Mr. Lipinski) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued to honor the life of Elijah Parish
		  Lovejoy.
	
	
		Whereas Elijah Parish Lovejoy was an advocate for the
			 abolition of slavery and, as editor of the St. Louis Observer, wrote a series
			 of editorials in which he strongly condemned the practice of slavery and
			 supported efforts toward emancipation;
		Whereas after being forced to move his printing press
			 across the Mississippi River to Alton, Illinois, Lovejoy became the Stated
			 Clerk of the Presbytery in 1837 and the first pastor of the present-day College
			 Avenue Presbyterian Church;
		Whereas on the night of November 7, 1837, Lovejoy was
			 killed by a pro-slavery mob while he attempted to defend his press, a machine
			 that came to serve as a symbol for the abolition of slavery;
		Whereas the murder of Lovejoy resulted in a great
			 strengthening of abolitionist sentiment and is recognized as one of the key
			 events that led to the Civil War;
		Whereas Lovejoy gave his life in defense of freedom and
			 equality, two traits that define America; and
		Whereas the Elijah P. Lovejoy Memorial asks that a postage
			 stamp be issued to honor the life of Elijah Parish Lovejoy and to commemorate
			 the 175th anniversary of his death: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a postage stamp honoring the life of Elijah Parish
			 Lovejoy and commemorating the 175th anniversary of his death; and
			(2)the Citizens'
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
